Title: From George Washington to Thomas Jefferson, 25 December 1779
From: Washington, George
To: Jefferson, Thomas


        
          Sir
          Head Quarters Morris town 25th Decr 1779
        
        I had the honor of addressing your Excellency on the 11th inst. I then informed you it was reported that the fleet, which had been some time preparing at New York had sailed the day before. I have since found the account was premature; or, that if any Vessels went out at that time, they were but few. I have now certain information that a fleet of about one hundred sail, under convoy of a 74—a 40 and a ship of 36 Guns left the Hook the day before yesterday—it is said they have no troops on Board, and it is imagined that they are Empty transports and private Vessels bound to Europe—The Fleet with the troops remained yesterday at the watering place and are not expected to sail till the fore part of next Week. As I have had no intelligence which

contradicts that which I communicated to your Excellency in my last, I would recommend a continuation of the precautions which I then pointed out—I have the honor &.
      